DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment
2.	This is a Non-Final Office action in response to applicant’s remarks/arguments filed on 01/19/2022. 
3.	Status of the claims:
	•	Claims 1, 4, 7, and 10 have been amended.
	•	Claims 2, 5, 8, 11, and 13-16 have been canceled.
	•	Claims 17-28 have been added.
	•	Claims 1, 3-4, 5-7, 9-11, 12, and 17-18 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 01/19/2022 with respect to amended independent claims 1, 4, 7, and 10 have been fully considered and they are persuasive. Therefore, the current 35 U.S.C. 103 rejection is withdrawn, but the current nonstatutory obviousness-type double patenting rejection is maintained.

Examiner Note

Please see the rejection below.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 1, 4, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 6, 11 and 16 of US-PAT No. 11,191,067 B2 in view of Motorola (PDCCH Design for Carrier Aggregation, dated 07/03/2009).

Comparison table of the independent claims:
Instant US application 16/553,696
US-PAT No. 11,191,067 B2
Independent claim 1.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system, the method comprising:
acquiring a cell index for a cell, wherein the cell index is user equipment (UE)-specific and is and is informed based on a radio resource control (RRC) signaling;
monitoring a first PDCCH on a common search space that is for system information and is defined on a single cell for the plurality of cells;

monitoring a second PDCCH on a dedicated search space defined for the cell, wherein the dedicated search space is defined for each of the plurality of cells, respectively; and
receiving a physical downlink shared channel (PDSCH) on the cell based on the second PDCCH, 
wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
Independent claim 1.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a communication system, the method comprising:
acquiring a cell index for a cell, wherein the cell index is user-equipment (UE)-specific and defined based on radio resource control (RRC) signaling;
acquiring control channel information via the RRC signaling, the control channel information including information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block for the PDCCH; and
monitoring the PDCCH on a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and
receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidates for the aggregation level, and an identifier configured for the UE.

Independent claim 4.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system, the method comprising:
transmitting information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is UE-specific;
transmitting downlink control information on a first physical downlink control channel (PDCCH) on a common search space that is for system information and is defined on a single cell for the plurality of cells;
transmitting downlink control information on a second PDCCH on a dedicated search space defined for the cell, wherein the cell is one among the plurality of cells, and the dedicated search space is defined for each of the plurality of cells, respectively; and
transmitting a physical downlink physical shared channel (PDSCH) on a second PDCCH on the cell,

wherein the cell index is associated with one downlink frequency included in the RRC signaling.
Independent claim 6.  A method for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a communication system, the method comprising:
transmitting information on a cell index for a cell, via radio resource control (RRC) signaling, wherein the cell index is UE-specific;
transmitting control channel information via the RRC signaling, the control channel information including information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block for a physical downlink control channel (PDCCH);  
transmitting the downlink control information on the PDCCH in a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and
transmitting a physical downlink shared channel (PDSCH) corresponding to the downlink control information on the cell, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidates for the aggregation level, and an identifier configured for the UE.

Independent claim 7.  An apparatus for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality 
a transceiver configured to transmit and receive a signal; and 
a processor coupled with the transceiver, and configured to:
acquire a cell index for a cell, wherein the cell index is user equipment (UE)-specific and is informed based on a radio resource control (RRC) signaling,
monitor a first PDCCH on a common search space that is for system information and is defined on a single cell for the plurality of cells;

monitor a second PDCCH on a dedicated search space defined for the cell, wherein the cell is one among the plurality of cells, and the dedicated search space is defined per each of the plurality of cells, respectively, and
receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, 
wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
Independent claim 11.  An apparatus for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells downlink control information in a 
a transceiver; and
a processor coupled with the transceiver, wherein the processor is configured to:
acquire a cell index for a cell, wherein the cell index is user equipment (UE)- specific and is defined based on a radio resource control (RRC) signaling;
acquire control channel information via the RRC signaling, the control channel information including information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block for the PDCCH; and
monitor the PDCCH on a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and 
receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidates for the aggregation level, and an identifier configured for the UE.

Independent claim 10.  An apparatus for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a mobile communication system, the apparatus comprising:

a processor coupled with the transceiver and configured to:
transmit information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is UE-specific,
transmit downlink control information on a first physical downlink control channel (PDCCH) on a common search space that is for system information and is defined on a single cell for the plurality of cells,
transmit downlink control information on a second PDCCH on a dedicated search space defined for a cell, wherein the cell is one among the plurality of cells, and the dedicated search space is defined for each of the plurality of cells, respectively, and
transmit a physical downlink shared channel (PDSCH) corresponding to the downlink control information on a second PDCCH on the cell, 

wherein the cell index is associated with one downlink frequency included in the RRC signaling.
Independent claim 16.  An apparatus for transmitting downlink control information to one user equipment (TJE) in order to enable communication over a plurality of cells in a communication system, the apparatus comprising:


a controller coupled with the transceiver and configured to:
transmit information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is UE-specific;
transmit control channel information via the RRC signaling, the control channel information including information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block for a physical downlink control channel (PDCCH); and 
transmit the downlink control information on the PDCCH in a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and
transmit a physical downlink shared channel (PDSCH) corresponding to the downlink control information on the cell, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidates for the aggregation level, and an identifier configured for the UE.



Regarding independent claims 1, 4, 7, and 10, independent claims 1, 6, 11 and 16 of US-PAT No. 11,191,067 B2 disclose all the subject matter of independent 
However, Motorola from similar field of endeavor discloses wherein the cell index is associated with one downlink frequency configured by the dedicated RRC signaling (Motorola, page 2, Section: ‘Support for Approach 1B’, para. 2: carrier indicator/cell index of each scheduled cell/carrier which is inherently associated with an (RRC configured) downlink frequency).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine US-PAT No. 11,191,067 B2 with the teaching of Motorola by using the above features such as the cell index is associated with one downlink frequency configured by the dedicated RRC signaling as taught by Motorola. The motivation for doing so would have been to scheduling for multiple component carriers to support carrier aggregation.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466